DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-17 are objected to because they include reference characters which are not enclosed within parentheses.  It is suggested to change “a.” and “b.” to “(a)” and “(b)”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Delaney et al. (US 2014/0349913).
Regarding claims 1, 4, 5, 10, 11, 12, 14: Delaney et al. teaches a polyethyleneimine compound (para. 77) having a plurality of amine groups, each amine group comprising a nitrogen atom, wherein at least one amine group comprises a nitrogen atom directly bonded to at least one alkyleneoxy group: 
    PNG
    media_image1.png
    315
    778
    media_image1.png
    Greyscale
(para. 80). While Delaney et al. does not directly teach at least one amine group comprises a nitrogen atom directly bonded to a halogen, the instant specification (published paragraph 57) teaches that this moiety is created by the general reaction scheme of reacting the PEI molecule with an electrophilic compound (such as stearic 
Regarding claim 2: The structure from paragraph 80 of Delaney et al. has 20 units of alkyleneoxy monomer units per alkyleneoxy group.
Regarding claim 3: The structure from paragraph 80 of ref11 shows the claimed groups of Formula (C) where R101 and R102 are hydrogen, a is 20, and R105 is hydrogen.
Regarding claim 6: Delaney et al. teaches a branched polyethyleneimine (para. 80).
Regarding claim 7: Delaney et al. teaches the molecular weight of the PEI is 8,000-25,000 g/mol, which overlaps the claimed range (para. 79).
Regarding claim 8: Delaney et al. teaches the claimed formula (J) where R58 and R57 are both alkyleneoxy (para. 80).
Regarding claim 9: Delaney et al. teaches 
    PNG
    media_image2.png
    91
    407
    media_image2.png
    Greyscale
(para. 77), where g is 1.
Regarding claim 13: The structure from paragraph 80 of ref11 shows the claimed groups of Formula (C) where R101 and R102 are hydrogen, a is 20, and R105 is hydrogen.
Regarding claim 15: Delaney et al. teaches the composition comprising the polyethyleneimine compound of claim 1 and solvent (para. 145).
Regarding claim 16: Since Delaney et al. teaches the solvent, the odor control agent is optional.
Regarding claim 17: Delaney et al. teaches water (para. 184).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 3 of copending Application No. 16/590,612 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 2 of the copending application requires a polyethyleneimine compound comprising at least one amine group comprises a nitrogen atom directly bonded to a chlorine atom, which reads on halogen, and a nitrogen atom directly bonded to at least one alkyleneoxy group, as does claim 1 of the instant application.  Claim 3 of the copending reads on claim 2 of the instant.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan McCulley whose telephone number is (571)270-3292.  The examiner can normally be reached on Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MEGAN MCCULLEY/Primary Examiner, Art Unit 1767